OPINION OF THE COURT
PETERSON, E., Circuit Judge.
Sunbelt Investments, Inc. (Sunbelt) appeals a Summary Judgment entered in favor of Charles and Mildred Holtsberry (Holtsberry) by the county court. The trial court determined that the campground memberships sold by Sunbelt to Holtsberry were time share plans subject to the provisions of Chapter 721, Florida Statutes (1987). This determination allowed Holtsberrg until midnight of the tenth calendar day following the execution date of the contract to cancel the membership agreement. Holtsberrys contend they exercised this right two days after purchasing the membership. Sunbelt suggests that All Seasons Resorts *71v Dept. of Bus. Reg., 455 So.2d 544 (Fla. 1st DCA 1984) is dispositive of this case.
The contract between Sunbelt and Holtsberry granted the right of unlimited use of the facilities with the condition that each fourteen day stay be interrupted by not less than seven consecutive days. In All Seasons Resorts the court considered the very same fourteen day on, seven day off usage of campground facilities and concluded after analysis of Chapter 721 that this plan did not create a time-share period as that term was employed by the legislature. Holtsberrg asserts that All Seasons Resorts is not dispositive because the District Court failed to properly apply the rules of statutory construction. We disagree. All Seasons Resorts has been the rule of law and has been relied upon by those in the marketplace since 1984.
The time-share periods definition was not affected by the 1984 amendment to Chapter 721 that inserted the word “campground” into the definition of “accommodation.” There is no question that a campground site can be subject to Chapter 721 so long as the time share period is for a single period of time within a year. Id. at 548.
The Membership Campground Act, Chapter 88-157, Laws of Florida, does not apply to the Holtsberrg agreement with Sunbelt because the date of the contract predates the effective date of the Act, October 1, 1988.
Accordingly, the summary judgment entered by the trial court is REVERSED and the case is REMANDED for further proceedings.
McNEAL, R. and TOMBRINK, R., Concur.